Citation Nr: 0008813	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-33009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran has been diagnosed with post-traumatic stress 
disorder (PTSD).

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to service connection for PTSD has been obtained.  

3.  The veteran served on active duty during the Vietnam War 
but did not engage in combat with the enemy.

4.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

5.  The veteran is not a credible historian as to his 
experiences in service or his objective reactions to such 
events.  In addition, he is not a credible witness on his own 
behalf in his claim for benefits in light of multiple, 
material inconsistencies in his statements provided in the 
context of the claim for VA benefits.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a)(1991)

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As noted above, the veteran served on active duty from 
April 1969 to November 1970.  Service personnel records 
indicate that the veteran served in Vietnam for 11 months.  
Under the section marked decorations and citations, it is 
noted that the veteran received the Good Conduct Medal, the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.  Service personnel records 
indicate that he served as an airplane repairman and security 
guard during his active service in Vietnam.  Service 
personnel records make no reference of the veteran having 
been involved in combat during his active service.  

Service medical records, which are complete, fail to note any 
nervous condition.  In July 1970, the veteran was granted 
medical clearance to be a door gunner.  At his separation 
evaluation in November 1970, no reference was made to a 
psychiatric disability.  The veteran specifically indicated 
that he felt his health was "good."  He was discharged from 
service that month.

In October 1995, approximately 25 years after his discharge 
from active service in November 1970, the veteran filed his 
initial claim seeking service connection for PTSD.  Prior to 
this time the veteran had served in the National Guard.  In a 
National Guard medical evaluation held in January 1980, the 
veteran specifically denied frequent trouble sleeping, 
depression or excessive worry, loss of memory, amnesia, or 
nervous trouble of "any sort."  The veteran described his 
health as good.  His psychiatric health was found to be 
normal.

In November 1995, the RO attempted to obtain medical records 
cited by the veteran.  That month, the RO also requested that 
the veteran provide reports from private physicians who had 
treated him for PTSD since his discharge from active service.

In a December 1995, the veteran indicated that since he 
served in Vietnam he has had flashbacks, depression, stress 
and violent outbursts.  When specifically asked whether there 
were any casualties as a result of an event or incident he 
identified, 
he responded that there were too many faces and names 
"killed" and "wounded."  In December 1995, the veteran 
noted constant rocket and mortar attacks.  While serving with 
the 73rd Aviation Company, the veteran noted ground attacks 
"every morning."  He also stated that dead bodies and 
wounded were everywhere.  

The veteran contended that he worked with the CIA, Special 
Forces and Navy Seals on combat assault missions.  At this 
time, the veteran specifically indicated that he had a neck 
injury caused by this action.  Significantly, no reference is 
made to the veteran being wounded in service.  

In his December 1995 statement, the veteran indicated that he 
spent 28 hours in the jungle when his helicopter was disabled 
during a combat action.  The veteran noted that CIA agents 
raped and murdered women prisoners.  It was reported that 
these women were then thrown out the helicopter door.  He 
reported dreams in which these events were relived.  The 
veteran also noted having participated in search and destroy 
missions and having participated in the execution of 42 
prisoners of war "because it was too much trouble to take 
them back and process paperwork."  He also noted being shot 
at by a fellow soldier who was "stoned out his mind."  

Outpatient treatment records obtained by the RO reveal that 
the veteran has struggled with depression.  He reported 
losing his job in October 1995 due to his mental attitude and 
behavior.  The outpatient treatment record indicates that he 
filed a claim seeking service connection for PTSD one month 
after losing his employment.  In an outpatient treatment 
record dated in September 1995, the staff psychologist 
recommended that the veteran consider seeking compensation 
for PTSD, noting that he had a classic PTSD presentation.  
However, little reference is made to the veteran's alleged 
stressors.

In May 1996, the RO requested the veteran be more specific 
regarding his alleged stressors during his active service in 
Vietnam.  In a May 1996 response, he noted guard duty and 
exposure to a ground attack.  The veteran appears to indicate 
that his helicopter crashed sometime in August 1970, but this 
is unclear.  At this time, no reference is made to CIA 
operations.  

Based on the information supplied by the veteran, the RO, in 
June 1996, attempted to confirm the veteran's stressors with 
the United States Army Joint Services Environmental Support 
Group, now call the U.S. Armed Services Center for Unit 
Records Research (CURR), for verification of the claimed 
stressors.  A VA psychiatric evaluation was also requested.  

In a September 1996 VA psychiatric evaluation, it was 
reported that the focus of treatment had been to work through 
the veteran's understandable guardedness.  No psychiatric 
testing was performed at this time.  His enduring stressors 
were noted to involve recurring intrusive thoughts, memories, 
and nightmares regarding his Vietnam-related experiences.  
Significantly, no reference was made to those specific 
experiences.  At this time, PTSD was not diagnosed.

In a statement received in October 1996, the veteran 
indicated killing people in Vietnam.  Reference to having 
killed people in Vietnam was not made in his previous 
statements.

In November 1996, the veteran requested an update on the 
status of his claim.  In a January 1997 response, the RO 
noted that it was still waiting for the CURR report.  The 
report from CURR was sent to the RO in June 1997.  In this 
report, it was confirmed that Da Nang, Bien Hoa, and Long 
Thanh were attacked during the veteran's Vietnam tour.  It 
was indicated that Da Nang was listed as the main base area 
located for the 245th Surveillance Airplane Company and Bien 
Hoa as the main base area location for the 145th Combat 
Aviation Battalion.  Long Thanh and Ben Cat were the base 
area locations provided by the veteran.  CURR was unable to 
document an attack on Ben Cat during his Vietnam tour.  The 
report notes that during the veteran's Vietnam service he was 
assigned to the 245th Surveillance Airplane Company from 
January 5 to July 5, 1970, and to the Headquarters Company of 
the 145th Combat Aviation Battalion from July 6, 1970, 
through November 24, 1970.  It was noted that the veteran had 
listed the 72nd Aviation Company and the 68th Aviation 
Company.  However, the veteran's personnel records did not 
list these units.  

It was reported that U.S. Army casualty data did not list the 
veteran.  It was also noted that in order to provide research 
concerning casualties, including any casualties witnessed by 
the veteran, he must provide the individuals full name, 
complete unit designation (to the company level), and the 
most specific date possible.

In June 1997, the RO denied the claim of service connection 
for PTSD.  The veteran appealed this determination to the 
Board.  In his October 1997 notice of disagreement, the 
veteran indicated that he was obtaining more evidence to 
support his claim.  In November 1997, the veteran provided a 
detailed report in support of his claim.  At this time, he 
indicated that he was involved in three firefights while on 
patrol in Vietnam.  The veteran contented that while in 
Vietnam he did repair aircraft.  Nevertheless, it was 
contended that after he left Da Nang he never worked on 
another aircraft.  The veteran contended that he spent 
30 days with the Marines in in-country training.  

Submitted at this time were statements from the veteran's 
spouse noting the veteran's difficulties with loud noises and 
fireworks.  The veteran's spouse noted his difficulties with 
flashbacks and mood changes.

Obtained at this time was the October 1997 determination of 
the Social Security Administration (SSA), Office of Hearings 
and Appeals (OHA), regarding the veteran's claim for Social 
Security disability.  This report primarily cites VA medical 
records currently associated with the veteran's claim folder.  
A psychologist on behalf of the SSA evaluated the veteran in 
August 1997.  At this time, the veteran contended that he had 
been "screwed up" since his return from Vietnam.  It was 
indicated that the veteran's self-description was extremely 
disturbed and required further consideration because he 
claimed more psychological symptoms than most patients do.  
The veteran was diagnosed with PTSD, a major depressive 
disorder, alcohol dependence (in early full remission) and a 
paranoid personality disorder.  Significantly, little 
reference was made to the stressors cited by the veteran in 
support of his claim.  The SSA determination found the 
veteran could not perform any substantial gainful activity 
since October 1995 due to PTSD, a major depressive disorder, 
alcohol dependence (in remission), a paranoid personality 
disorder, and psychosocial and environmental stressors.  

At a hearing held before a hearing officer at the RO in 
January 1998, the veteran reported repairing aircraft while 
stationed in Da Nang.  At that time, the veteran noted 
exposure to rocket and mortar attacks.  It was indicated that 
this occurred from 2 to 3 a.m.  When asked the proximity of 
the rocket attack to where he was located, the veteran 
responded that this was difficult to say.  It was indicated 
that during his first 6 months he could not recall any 
specific individual being injured by these rocket attacks.  
He did note shrapnel metal holes in the area he was housed 
during this time.  

The veteran noted being responsible for security for 30 days 
and then being reassigned to the 68th Aviation Company in 
Bien Hoa.  It was indicated that his duties during this time 
were as a security guard at night.  He noted being assigned 
to a helicopter unit later during his service in Bien Hoa.  
The veteran indicated an intense feeling of fear and horror 
being rocketed continually in Da Nang.  The veteran also 
testified that he believed he was hit in the leg with a piece 
of shrapnel.  However, he also indicated that he was unclear 
on this subject.  He also appears to indicate he witnessed a 
young man die who had been assigned to the 68th Aviation 
Company.  Nevertheless, he was unable to identify the 
individual.

In March 1998, the RO attempted to confirm the veteran's 
alleged assignment to the 68th Aviation Company.  An attempt 
was also made to find any individual wounded or killed in 
action in November 1970 who was assigned to this unit.  In an 
April 1998 response to the RO inquiries, it was indicated the 
veteran was attached to the 68th Assault Helio and departed 
this unit in November 1970.  However, no reference to any 
killed in action or wounded in action during this time was 
found.

Additional efforts were made to support the veteran's claimed 
stressors by the RO.  In a May 1998 report, the National 
Archives and Records Administration stated that they were 
unable to confirm any of the veteran's stressors without 
additional information.  Specifically, the names of specific 
individuals in his unit that died, or specific dates in which 
members of his unit died.

In December 1998, the veteran requested a hearing before a 
member of the Board.  At this time it appeared that the 
veteran was to be represented by an attorney.  However in a 
subsequent statement, he indicated that he would prefer the 
service organization to continue to represent him in this 
claim.

A hearing was held before the undersigned in January 2000.  
Additional outpatient treatment records were submitted.  At 
this time, the veteran specifically waived initial RO 
consideration of this evidence.  The veteran testified that 
his unit in Da Nang was rocketed and mortared during his 
service in Vietnam.  When asked whether he knew of any 
casualties that occurred in this company, the veteran 
reported in the negative.  His responsibilities in the 245th 
involved repairing aircraft.  It was also noted that he 
guarded the aircraft as they were parked at night.  The 
veteran indicated that his guard post was rocketed during 
this time.  It was stated that these rocket and mortar 
attacks occurred on a fairly regular basis.  However, it does 
not appear that the veteran was ever directly involved with 
the defense of any of his bases at any time.  The veteran 
also noted being under attack with the 145th in Bien Hoa.  It 
appears that the veteran indicates an individual was killed 
in his unit, thought the veteran could not identify the 
individual.

At this time, the veteran also noted that he recalled an 
airplane that exploded, killing 9 to 10 people.  However, it 
is unclear if the veteran actually witnessed this explosion.  
The veteran specifically stated that he was not wounded 
during his active service.  He did note that he was a gunner 
for a period of time during his service in Vietnam.

In January 2000, the undersigned noted the veteran's 
December 1995 statement and his reference to having worked 
with the CIA, Special Forces, and the Navy Seals on combat 
assaults.  Reference was also made to the veteran's 
contention that he spent 28 hours in the jungle after this 
helicopter was hit.  The veteran responded that this 
statement was accurate.

Analysis

In light of the fact that the veteran has been diagnosed with 
PTSD, the Board has found the claim of entitlement to service 
connection for PTSD is plausible and, therefore, well 
grounded under the United States Court of Veterans Claims 
(Court) determination in Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The next question the Board must address is 
whether VA has fulfilled the duty to assist the veteran.

In general, the VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999).  That duty includes obtaining medical records and 
medical examinations were indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The Board has noted the extended efforts of the VA to obtain 
records that would support the veteran's claim, without 
success.   The Board had noted the veteran has been diagnosed 
with PTSD.  However, the critical issue in this case is not 
whether the veteran has been diagnosed with PTSD, but whether 
his claimed stressors can be confirmed.  In this regard, 
additional medical records, either indicating treatment of 
the veteran for his psychiatric disability or continued 
diagnoses of PTSD, would not support his claim.  The critical 
issue in this case, for reasons that will be discussed below, 
is whether the claimed stressors can be confirmed.  
Additional medical records would not confirm these stressors.

With regard to the RO's attempts to confirm the veteran's 
alleged stressors in service, the Board must note that the 
veteran's accounts of his claimed inservice stressors have 
not been clear.  The Board has specifically reviewed the 
veteran's December 1995 statement, the May 1996 statement, 
the October 1996 statement, the November 1997 statement, and 
the veteran's testimony held at the RO in January 1998 and 
before the Board in January 2000.  The RO has specifically 
requested the veteran to provide more specific information 
that would assist the VA in confirming his alleged stressors.  
Unfortunately, the veteran has been unable to recall specific 
information that would support an additional attempt to 
confirm his alleged stressors in service.  He has been unable 
to identify any specific individual wounded or killed in 
service or any other individual that would support his claim.  

The Board has noted the veteran's reference to certain 
individuals who served with him during his active service in 
Vietnam.  However, at no time does the veteran indicate that 
these individuals would support the claimed stressors and 
there is no indication that these individuals witnessed any 
of the alleged stressors the veteran contends he was exposed 
to during his service in the Vietnam War.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim including, 
but not limited to, repeated attempts to obtain information 
that would support the PTSD claim.  While additional attempts 
could be undertaken, in light of the inconsistencies of the 
veteran's narrative regarding the alleged stressful events, 
the Board finds that such an additional attempt, in light of 
the extensive efforts already performed in this case, can not 
be justified.  

The RO has made an extensive effort to obtain medical records 
cited by the veteran.  Accordingly, the Board finds that the 
VA has fulfilled its duty to assist the veteran in the 
obtaining of all pertinent medical records that would support 
his claim.  Consequently, the Board will proceed with the 
adjudication of the veteran's claim. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD under 
38 C.F.R. § 3.304(f) (1999), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (1999)(diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation was changed in June 
1999 to conform to the Court's determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO reviewed this case, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).  It is also clear that the Board is not required 
to accept an appellant's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.   38 C.F.R. § 3.304(d) (1999).  
Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  The existence of 
an event alleged as a "stressor" that results in PTSD, 
though not the adequacy of the alleged event to cause PTSD, 
is an adjudicative, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  The question of what 
evidence is considered satisfactory proof that a veteran 
engaged in combat with the enemy was addressed by the VA 
General Counsel in VAOPGCPREC 12-99 (October 18, 1999), when 
the General Counsel held that the plain language of 
38 U.S.C.A. § 1154(b) requires that the veteran have 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  It was indicated that the determination 
as to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show that the veteran had 
engaged in combat, but the general description would not be 
exhaustive if circumstances made in an individual case were 
found to constitute engagement in combat.  The Court has 
indicated that evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types 
of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  However, the Court has 
made clear that the VA cannot ignore the veteran's assertions 
and must evaluate his statements along with all other 
relevant evidence.  Id.  In this case, the undersigned must 
find that the veteran's service personnel records fail to 
indicate that he served in combat during his active service 
in the Vietnam War.  Further, service personnel records fail 
to note any injury as a result of combat.  

The Board has carefully considered the contention that he 
served in combat during the Vietnam War including, but not 
limited to, serving as both a gunner and on security patrol.  
However, based on the plain language of § 1154(b) the Board 
must conclude that the phrase "engaged in combat with the 
enemy" requires that the veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  In the 
veteran's case, he has made reference to numerous, 
unconfirmed combat-related actions including, but not limited 
to, witnessing the rape of women, witnessing the execution of 
43 prisoner of war, being exposed to numerous rocket and 
mortar attacks and witnessing a plane explosion.  However, at 
no point has this alleged exposure to combat or other 
traumatic experiences been confirmed and he never indicates 
an engagement in combat consistent with VAOPGCPREC 12-99 
(October 18, 1999). 

While the veteran may have been in a combat area during his 
active service in the Vietnam War, the Board finds that this 
does not qualify him as having engaged in "combat with the 
enemy."  The service records supplied by several sources do 
not support the contention that he was subject to combat.  In 
any event, for reasons that will be noted below, the Board 
finds a lack of credible evidence to support the conclusions 
that he ever "engaged in combat with the enemy."
  
In making this determination, the Board has noted the service 
medical record that reveals that the veteran was qualified 
for service as a door gunner.  However, this July 1970 
medical report does not indicate that he was exposed to 
combat as a door gunner.  The determination that he did not 
engage in combat with the enemy is consistent with the 
veteran's statements that are unreliable (for reasons that 
will be discussed below).  Accordingly, in accordance with 
VAOPGCPREC 12-99 (October 18, 1999), the Board has determined 
that the veteran did not engage in combat with the enemy as 
defined in 38 U.S.C.A. § 1154(b) (West 1991).

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the 
claimed [in-] service event actually occurred" cannot be 
provided by medical opinion based on a post-medical 
examination.  Moreau v. Brown, 9 Vet. App. 394-96.  This 
means that "other credible supporting evidence from any 
source" must be provided.  

The Board has attempted to list the veteran's alleged combat 
stressors in service.  However, in light of the numerous 
inconsistencies in his statements over the last 5 years, the 
Board finds it difficult to provide a coherent list of 
combat-related stressors cited by the veteran.  The Board is 
specifically referring to the veteran's December 1995 
statement, March 1996 statement, October 1996 statement, 
November 1997 statement and the veteran's testimony held 
before a hearing officer at the RO in January 1998 and before 
the undersigned in January 2000.  With each declaration, the 
veteran's contentions become more unclear.  

In his initial statement of December 1995, the veteran notes 
having worked with the CIA and witnessing numerous 
atrocities, including the shooting of prisoners of war and 
the raping of women.  However, in other statements, the 
veteran fails to cite to these alleged stressors.  At a 
statement received at the RO in October 1996, the veteran 
appears to indicate that he killed people during his service 
in Vietnam.  This statement is inconsistent with his 
December 1995 declaration as well as his testimony before the 
RO and the undersigned.

The inconsistencies in the veteran's statements continue.  In 
his statements the veteran notes that he was exposed to 
almost daily rocket and mortar attacks.  However all of his 
statements and testimony, the veteran is never clear over 
when these alleged attacks occurred or who, if anyone, was 
injured during them.  For example, at his hearing before a 
hearing officer at the RO in January 1998, the veteran 
indicates that a young man was hit with rocket and mortar 
attacks at Bien Hoa.  However, at his testimony before the 
undersigned in January 2000, the veteran appears to indicate 
that no one in his unit was injured during these rocket or 
mortar attacks.

The veteran has submitted a statement from his spouse and 
others in support of the claim.  However, the Board 
specifically finds these statements, submitted decades after 
his discharge from active service, fail to supply 
"credible" evidence in support the inservice stressors.  
None of the individuals who have provided statements in 
support of the claim actually witnessed the events in 
question.  

In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a "stressor" existed 
and, more importantly, the Board had not expressly found that 
the claimant lacked credibility.  It is precisely the 
vagueness and inconsistencies in the veteran's accounts that 
demonstrate that he lacks credibility as to his evidentiary 
assertions made in the context of the claim for service 
connection for PTSD.  Moreover, there is no corroboration of 
the stressor by any other source and the veteran's accounts 
of the events are lacking in the necessary detail to enable 
VA to attempt to confirm the events.  

The veteran has indicated by several sources to carry a 
diagnosis that includes PTSD.  Nevertheless, such diagnoses 
are based on stressors that the Board has found to be not 
credible.  For this reason, it would not be profitable to 
obtain additional medical evidence in view of the absence of 
a confirmed stressor.  Even if an additional evaluation were 
performed, or additional medical evidence exists which 
diagnoses the veteran with PTSD, a medical opinion can carry 
no probative value if the claimants stressors are not 
credible.  Accordingly, while the Board has reviewed in 
detail the medical evidence of record, including those 
records that indicate PTSD, the Board must find that these 
medical opinions carry absolutely no probative value because 
the veteran's accounts of his alleged stressors are not 
credible.  

The VA has fulfilled the duty to assist the veteran in an 
attempt to confirm his stressors, without results.  The 
veteran has not provided any additional information from 
which meaningful research could be performed.  In making this 
determination, the Board has considered the one stressor that 
appears consistent throughout his statements and testimony, 
the alleged exposure to rocket or mortar attacks.  However, 
while the veteran consistently notes exposure to rocket or 
mortar attacks, the veteran is inconsistent with regard to 
the exact dates and times these attacks occurred.  In one 
situation, the veteran notes specific mortar and rocket 
attacks.  In another statement, the veteran notes near daily 
rocket and mortar attacks.  Notwithstanding, the Board must 
find that the veteran's own statements regarding his alleged 
stressors in service, based on the evidence cited above, is 
not credible and, in some cases, contradicted by previous 
statements.  Consequently, as the veteran has been found to 
provide noncredible stressors, and has also been found to 
lack credibility, the Board finds that the alleged exposure 
to mortar or rocket attacks, even if such attacks occurred, 
cannot provide a basis to determine that the veteran is 
entitled to service connection for PTSD.  

The Board has specifically found not only that the stressors 
are not credible, but that the veteran himself is not 
credible.  With each interview, the veteran provides a 
different recollection of events during his active service.  
His record shows an overwhelming pattern of inconsistency 
such that no rational fact finder can place any faith in the 
veteran's accounts. Fact-finding is an adjudicative, not a 
medical question.  The facts of this case do not support the 
veteran's claim.  While the Board is not competent to 
question the diagnosis of PTSD, it is competent to question 
whether the veteran's subjective symptoms of PTSD are 
credible.  Accordingly, while some sources contacted by the 
RO have indicated that the veteran may have been exposed to 
rocket or mortar attack during his active service, the Board 
finds that the subjective complaints and stressors are so 
incredible that the Board cannot rely on them in order to 
provide a basis to obtain additional medical evidence in 
support of this claim.  With each interview, the veteran 
provides a different recollection of events and, in some 
case, additional symptoms.  The veteran's possible exposure 
to mortar or rocket fire notwithstanding, the Board finds 
that the veteran's symptoms and stressors are not credible.  
Accordingly, any diagnosis of PTSD has no probative weight.  

The Board has reviewed the medical evidence of record, 
including the opinions that diagnosed the veteran with PTSD.  
Nevertheless, the Board must find that these medical opinions 
carry no probative value because the claimed accounts of his 
alleged stressors are not credible.  As a result, under 
Cohen, 10 Vet. App. at 147, the claim must be denied.

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
A "properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance." Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim. 38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.304.


ORDER

The claim of entitlement to service connection for post-
traumatic stress disorder is denied. 
 

		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 
- 18 -

- 1 -


